Case 3:20-cv-01050-TAD-KLH Document 57 Filed 12/17/20 Page 1 of 2 PageID #: 395




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                        MONROE DIVISION
 CLIFFORD JAMES RICHARDSON, SR.                         CASE NO. 3:20-CV-1050
 VERSUS                                                 JUDGE TERRY A. DOUGHTY
 US FEDERAL BUREAU OF                                   MAG. JUDGE KAREN L. HAYES
 INVESTIGATION, ET AL.


                                               ORDER
        On December 15, 2020, Plaintiff Clifford James Richardson, Sr. (“Richardson”) filed a

 “Reply” [Doc. No. 55] to Defendant Bayou Pawn Shop’s Answer [Doc. No. 52]. Upon

 reviewing that filing, the Clerk of Court referred the Reply to the undersigned as a motion for

 permanent injunction.

        Richardson does state in his filing that “[t]he relief is a ‘Perspective Injunction’” that

 “preempts all state laws.” [Doc. No. 55]. It is unclear if Richardson seeks such relief and, if so,

 whether the relief is in the nature of preliminary or permanent injunction.

        However, to the extent that Richardson seeks a preliminary injunction, he has failed to

 make a showing of the required elements. See Clark v. Prichard, 812 F.2d 991, 993 (5th Cir.

 1987) (A court may grant a preliminary injunction only if the movant establishes that (1) there is

 a substantial likelihood that the movant will prevail on the merits; (2) there is a substantial threat

 that irreparable harm will result if the injunction is not granted; (3) the threatened injury (to the

 movant) outweighs the threatened harm to the defendant; and (4) he granting of a preliminary

 injunction will not disserve the public interest; see also Commerce Park at DFW Freeport v.

 Mardian Cons. Co., 729 F.2d 334, 341 (5th Cir. 1984) (All four of the requirements must be met

 in order to grant the TRO or preliminary injunction). Accordingly,
Case 3:20-cv-01050-TAD-KLH Document 57 Filed 12/17/20 Page 2 of 2 PageID #: 396




         IT IS HEREBY ORDERED that, to the extent that Richardson seeks a preliminary

 injunction, the motion is DENIED.

         To the extent that Richardson seeks a permanent injunction, the Court will consider any

 such request as part of the relief sought. There is no pending motion. Rather, if Richardson

 prevails on the merits of his claims at a bench trial, the Court will consider whether an injunction

 is appropriate at that time.

         MONROE, LOUISIANA, this 17th day of December, 2020.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
